[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                MAY 21, 2008
                                No. 07-10734
                                                              THOMAS K. KAHN
                            Non-Argument Calendar
                                                                  CLERK
                          ________________________

                      D. C. Docket No. 05-20916-CR-UUB

UNITED STATES OF AMERICA,
                                                        Plaintiff-Appellee,

                                      versus

KAREEM ROBERTS,
                                                  Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (May 21, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Kareem Roberts appeals his 108-month sentence, which was imposed after

he pled guilty to conspiracy to distribute 50 grams or more of a mixture and

substance containing a detectable amount of cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), 846. The 108-month term was at the lowest end of the Guidelines

range Roberts faced.      On appeal, Roberts contends that the sentence was

unreasonable because: (1) the district court failed to consider any of the factors of

18 U.S.C. § 3553(a) in imposing sentence; (2) the court improperly applied a

presumption of reasonableness to the advisory guidelines; and (3) the facts of his

case supported a downward variance sentence. After careful review, we affirm.

      After United States v. Booker, 1125 S. Ct. 738 (2005), we review sentences

for reasonableness, United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005),

which the Supreme Court has clarified is synonymous with the abuse-of-discretion

standard, Gall v. United States, 128 S. Ct. 587, 596 (2007). Our appellate review

for reasonableness consists of two steps. United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008). First, we must we must “‘ensure that the district court

committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence -- including an

explanation for any deviation from the Guidelines range.’” Id. (quoting Gall, 128

S. Ct. at 597). If we conclude that the district court made no procedural errors, we

must consider the “‘substantive reasonableness of the sentence imposed, under an



                                         2
abuse-of-discretion   standard,’”   taking       into   account   the   “‘totality   of   the

circumstances.’” Id. (quoting Gall, 128 S. Ct. at 597). In reviewing for substantive

reasonableness, we consider the sentence, in its entirety, in light of the 18 U.S.C.

§ 3553(a) factors, which include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 785-86 (11th Cir. 2005). “The weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court.” United States v. Williams, 456 F.3d 1353, 1363 (11th Cir.

2006), abrogated on other grounds by Kimbrough v. United States, 128 S. Ct. 558

(2007).

      Here, Roberts’s sentence was procedurally sound. The record demonstrates

that the district court allowed Roberts to present arguments as to a reasonable

sentence, including why he believed that a downward variance was appropriate.

The court also noted that the amended PSI “contain[ed] the advisory guidelines,”

which was an implicit recognition of the effect of Booker on the once mandatory

                                             3
Guidelines. Moreover, the court reasoned that “a sentence at the low end of the

sentencing guideline range . . . [was] the most reasonable sentence” in light of “all

the factors contained in the statute [§ 3553(a)].”

      Turning to the substantive reasonableness of Roberts’s sentence, the record

shows that the district court imposed the 108-month sentence only after listening to

and considering the parties’ evidence and arguments as to a reasonable sentence.

Moreover, the district court’s rejection of Roberts’s request for a sentence below

the Guidelines range, and finding that a sentence within the range was appropriate,

was not unreasonable, or an abuse of discretion. The district court noted that the

sentence imposed was appropriate given that the nature of the offense was “very,

very serious,” but Roberts did not have an extensive criminal history and he was

remorseful for his actions. Thus, the court explicitly discussed at least two of the

§ 3553(a) factors -- the nature and circumstances of the offense and the history and

characteristics of the defendant, § 3553(a)(1), and the need to reflect the

seriousness of the offense, § 3553(a)(2)-- and these findings are sufficient to permit

meaningful appellate review of the chosen sentence and to promote the perception

of fair sentencing. The district court was not required to mention every § 3553(a)

factor. Cf. Williams, 456 F.3d at 1363 (noting that “[t]he weight to be accorded

any given § 3553(a) factor is a matter committed to the sound discretion of the



                                           4
district court”). And we can find no indication in the record to support Roberts’s

suggestion that the district judge applied a presumption that a within-Guidelines

sentence would reasonable.1

       On     this    record,    Roberts      has       not   met   his   burden     to    establish

unreasonableness. Accordingly, we affirm his 108-month sentence.

       AFFIRMED.




       1
          Cf. Rita v. United States, 127 S. Ct. 2456, 2462 (2007) (holding that a court of appeals may
afford a presumption of reasonableness to a within-Guidelines sentence); United States v. Campbell,
491 F.3d 1306, 1314 n.8 (11th Cir. 2007) (noting that, although we have not normally afforded a
within-Guidelines sentence a presumption of reasonableness, the Rita decision calls that policy into
question).

                                                    5